47 F.3d 1184
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.CASCADE DEVELOPMENT CO., INC., a Washington corporation,Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 93-5087.
United States Court of Appeals, Federal Circuit.
Jan. 31, 1995.

27 Fed.Cl. 595.
VACATED AND REINSTATED.
Before NIES, NEWMAN, and MAYER, Circuit Judges.
ORDER
NIES, Circuit Judge.


1
Based on this court's decision in Loveladies Harbor, Inc. v. United States, 27 F.3d 1545 (Fed.  Cir. 1994), this case is REMANDED to the Court of Federal Claims.  The February 3, 1993, Order of the Court of Federal Claims dismissing the Plaintiff-Appellant's complaint for lack of jurisdiction pursuant to 28 U.S.C. Sec. 1500 shall be VACATED and the complaint shall be REINSTATED.


2
SO ORDERED this 31st day of January, 1995.